Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/21/2021, wherein claims 1 and 17 were amended; and claims 25-31 were added. Claims 5 and 10-15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 17-18 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitations “that constitutes a rectangular parallelepiped” and “formed by…into a cube” since it is unclear what structure the packaging system has. Is the cube the same structure as the rectangular parallelepiped element? For examination purposes, Examiner interprets “A packaging system that constitutes a rectangular parallelepiped” as a packaging system that constitutes a cube shape. 
Claim 28 is rendered indefinite by the limitations “that constitutes a rectangular parallelepiped” and “formed by…into a cube” since it is unclear what structure the packaging system has. Is the cube the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 17, 18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of Anderson (US 2,151,066).
Regarding claim 1, Giornelli discloses a packaging system (See Fig. 1-4) that constitutes a rectangular parallelepiped shape (cube shape as shown in Fig. 3) and comprises a plurality of sub units (2 – shown in Figs. 1 and 4), wherein each sub unit is shaped as a pyramid having a square lid (at 3) and a body wherein the body has sidewalls that taper towards a narrow end from the square lid forming an opposing surface at an end opposite the narrow end, the narrow end being a frustum (as shown in Fig. 
However, Anderson teaches it is well known in the art for a cube-shaped packaging system (See Fig. 4 – which is described as being used for containing merchandise in column 1, lines 9-11) to be formed by six detached/separate pyramid-shaped sub units (24) for the purpose of forming a single cube-shaped packaging system from multiple individual sub units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub units of Giornelli to be separate from one another upon forming the cube as taught by Anderson in order to allow for convenient forming one sub unit at a time. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Regarding claim 3, Giornelli discloses a mutual support (inward facing tapered walls of sub units 2 receive forces from the other sub units and provide support for one another) for receiving forces from the sub units.
Regarding claim 6, Giornelli discloses the sidewalls taper inwardly at 45 degrees.
Regarding claim 17, Giornelli discloses the sub units are configured to assemble into the packaging system (as shown in Fig. 3), so that the lid forms the outer surface of a side of the packaging system (as shown in Fig. 3) and transfer force from the sub unit to the mutual support.

Regarding claim 25, Giornelli discloses the side walls of the sub units mutually support each other force-wise when the they are stacked together in a cube (inward facing tapered walls of sub units 2 receive forces from the other sub units since they are in contact with one another and provide support for one another).
Regarding claims 26-27, Giornelli discloses a substantial part of the outer surface of each sub unit mutually supports at least four other sub units (e.g. the sub unit that is facing downward that is in contact with a supporting surface supports the remaining five sub units which are positioned above the lower sub unit), the substantial part of the outer surface of each the sub unit being more than 90% of the total outer surface of the sub unit (i.e. 100% of the outer surface of the downward facing sub unit).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of Anderson (US 2,151,066) as applied to claim 1 above, in view of Cook et al. (US 8,695,848). Giornelli-Anderson discloses the claimed invention except for at least two of the packaging system being disposed with a first opposing surface being positioned against an inner wall of a housing, resulting in complementing an inside of the housing. However, Cook teaches it is well known in the art for a plurality of packaging systems (packages 38 in Fig. 6B) to be disposed within a housing (shipping box 36 in Fig. 6B), wherein at least one outer surface of each packaging system is against an inner wall of the housing resulting in the packaging systems complementing an inside of the housing, for the purpose of shipping a plurality of packaging systems together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of .

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of Anderson (US 2,151,066) and Cook et al. (US 8,695,848).
Regarding claim 28, Giornelli discloses a packaging system (See Fig. 1-4) that constitutes a rectangular parallelepiped shape (cube shape as shown in Fig. 3) and comprises a plurality of sub units (2 – shown in Figs. 1 and 4), wherein each sub unit is shaped as a pyramid having a square lid (at 3) and a body wherein the body has sidewalls that taper towards a narrow end from the square lid forming an opposing surface at an end opposite the narrow end, the narrow end being a frustum (as shown in Fig. 4), wherein the interior of the sub unit accommodates contents (at C in Fig. 2) to be packaged; wherein the sub units, in the assembled state of the packaging system, are configured to be positioned so that, for each sub unit, said opposing surfaces surface forms an outer surface of the packaging system (as shown in Fig. 3), such that said lid forms the outermost surface of a side of the packaging system (as shown in Figs. 2 and 3). Giornelli further discloses the sub units may be provided separately from each other and be associated subsequently with each other (see paragraph [0028]), but does not expressly disclose the cube (shown in Fig. 3) is formed by stacking six detached sub units and does not disclose the housing with inner walls, in which housing a collection of cubes are stacked where the outer boundaries of the collection is positioned adjacent the inner walls of the housing. 
Regarding the six sub units being separate when forming the cube, Anderson teaches it is well known in the art for a cube-shaped packaging system (See Fig. 4 – which is described as being used for containing merchandise in column 1, lines 9-11) to be formed by six detached/separate pyramid-shaped sub units (24) for the purpose of forming a single cube-shaped packaging system from multiple individual sub units. Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding the housing, Cook teaches it is well known in the art for a plurality of cube-shaped packaging systems (packages 38 in Fig. 6B) to be stacked within a housing (shipping box 36 in Fig. 6B), wherein outer boundaries of each packaging system is against an inner wall of the housing, for the purpose of shipping a plurality of packaging systems together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of packaging systems of Giornelli-Anderson within a housing as taught by Cook in order to conveniently ship/transport a plurality of packaging systems together from one location to another.
Regarding claim 29, Giornelli discloses the side walls of the sub units mutually support each other force-wise when the they are stacked together in a cube (inward facing tapered walls of sub units 2 receive forces from the other sub units since they are in contact with one another and provide support for one another).
Regarding claims 30-31, Giornelli discloses a substantial part of the outer surface of each sub unit mutually supports at least four other sub units (e.g. the sub unit that is facing downward that is in contact with a supporting surface supports the remaining five sub units which are positioned above the lower sub unit), the substantial part of the outer surface of each the sub unit being more than 90% of the total outer surface of the sub unit (i.e. 100% of the outer surface of the downward facing sub unit).



Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735